ORDER

PER CURIAM:
The Tax Increment Financing Commission of Kansas City, Missouri (TIF), appeals the trial court’s judgment following a jury trial in favor of Heimann Brothers Services, Inc. (Heimann Brothers) for $325,000 in this condemnation action.
TIF claims the trial court committed four errors. The first two alleged errors concern the trial court’s prohibiting TIF from discussing condemnation proceedings in voir dire or in opening statement. In its third claim of error TIF asserts that the trial court should have ordered a new trial because defense counsel, as well as Heimann Brothers, intentionally made false statements during trial. Lastly, TIF contends that it was prejudiced by Heimann Brothers’s improper testimony on damages and, therefore, should have been allowed to introduce contrary evidence that Heimann Brothers did not incur “loss of use” damages.
The judgment of the trial court is affirmed. Rule 84.16(b).